SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):September 2, 2009 Ivany Mining, Inc. (Exact name of registrant as specified in its charter) Delaware 000-27645 88-0258277 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 8720 Dufrost, St. Leonard, Quebec, Canada H1P 2Z5 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:514-325-4567 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 7 – REGULATION FD Item 7.01 Regulation FD Disclosure On September 2, 2009, Ivany Mining, Inc. will make available to interested parties the attached press release. SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS Exhibit No. Description Press Release dated September 2, 2009 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Ivany Mining, Inc. /s/ Derek Ivany Derek Ivany
